Miller, J.:
The plaintiff’s intestate, a child six years old, was killed by a fall over, or from, the banister of a stairway in the defendant’s tenement house. A witness for the plaintiff testified that about two horns after the accident she found a piece of leather on a nail in one of the treads of the stahway from which the little child appears to have fallen and that that piece of leather fitted the heel of the child’s shoe. The plaintiff draws the inference that the child was going downstairs, caught her heel on the nail, and pitched headlong over the banister. It does not appear how tall the child was, but the banister was thirty inches high. It would, therefore, appear to have been physically impossible for the accident to have happened in the manner claimed, and if there was anything about the construction of the stairs that made the accident possible the plaintiff should have shown it. The judgment and order should be reversed and a new trial granted, with costs to appellant to abide the event. Ingraham, P. J., Clarke, Scott and Dowling, JJ., concurred. Judgment and order •reversed and new trial ordered, with costs to appellant to abide event.